Citation Nr: 1403387	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  12-05 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to nonservice connected pension.

(The issues of entitlement to service connection for a back disability and entitlement to service connection for a bilateral leg disability are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his VA Form 9, the Veteran requested a Board hearing at a local VA office.  A March 2012 letter notified the Veteran regarding his placement on a list of persons wanting to appear for a Travel Board hearing.  The record does not reflect that a hearing was scheduled or that the Veteran withdrew his hearing request.  Therefore, in order to fulfill the Veteran's request, the case must be remanded to schedule a Travel Board hearing.  See 38 C.F.R. § 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the RO.  Notify the Veteran of the date, time and location of this hearing.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


